 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDPayless Drug Store of Aberdeen,Inc. d/b/a House ofValues,Employer-Petitioner and RetailClerks Un-ion LocalNo. 629,RetailClerksInternational Asso-ciation,AFL-CIO. Case 19-RM-823February 23, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) of theNational LaborRelationsAct, as amended,a hearingwas held beforeHearingOfficer John M. Cronin onOctober 15, 1970. Thereafter, on October 21, 1970, theRegional Directorfor Region19 transferredthis caseto the National Labor Relations Board for decision.Briefs have been timely filed by the Employer and theUnion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelations Boardhas delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaning ofthe Act.2.Retail Clerks Union Local No. 629, Retail ClerksInternational Association, AFL-CIO, and TeamstersUnion Local No. 699, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are labor organizationswithin themeaning ofthe Act.3.No question affecting commerceexistsconcern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act for the followingreasons:The Employer's store involved in this case openedon or about September 28, 1969. At the same time,pickets from Retail Clerks Union Local No. 629 be-gan picketing the store with informational picketsigns; i.e., "This Store does not have a Union Agree-ment-PleaseDo Not Patronize." The Clerks informedthe Employer and other unions in the area of theirintent toengage ininformational picketing. At vari-ous time the Clerks pickets were joined by membersof other unions carrying signs in support of the Clerks.This picketing continued without incident or stop-pages until March 10, 1970. On March 10 members ofTeamsters Union Local No. 699 set up picketlines atthe entrancesto the shopping center, and began stop-ping deliveries. The Clerks continued to picket peace-fully at the entrances to the Employer's store.On that same day, the Employer filed a charge 1alleging a violation of Section 8(b)(7)(C) of the Actand the instant petition. Thereafter, the Regional Di-rector for Region 19 conducted an investigation anddetermined that an election was appropriate. Follow-ing the Employer's withdrawal of its charge on March23, 1970, the Regional Director issued his direction ofelection on March 25, 1970. Thereafter, the Unionceased picketing and informed the Regional Directorthat it disclaimed any interest in representing the em-ployees covered by the petition. On this basis the Re-gionalDirector informed the parties, by telegramdatedMarch 27, 1970, that the election was post-poned indefinitely, contingent on no further actionbeing taken inconsistent with the disclaimer.On April 9, 1970, the Employer filed a request forspecial permission to appeal Regional Director's in-definite postponement of election, which was deniedby the Board on April 14, 1970. On June 9, 1970, theBoard, havingsua spontereconsidered its denial, re-scinded it and granted the Employer's request for spe-cial permission to appeal. Briefs were filed by theEmployer and by the Union, and on August 6, 1970,the Board issued an Order Directing Hearing to re-solve the issues raised by the Employer's appeal of theindefinite postponement of election.On August 19, 1970, the Employer filed a motionto revoke Order Directing Hearing and for Other Re-lief,which was denied on August 21, 1970. The hear-ing was held on October 15, 1970. On October 21,1970, the Regional Director transferred the case to theBoard, following which the parties submitted briefs tothe Board in support of their positions.The Employer contends that the Clerks' object inpicketing was to force the Employer to recognize thatUnion and to sign a contract covering the Employer'semployees; that the Clerks' "informational" picket-ing" was a charade; and that when this charadeproved ineffective the Clerks openly accepted the in-creased economic pressure of delivery and service in-terruption by the Teamsters, with the hope that thispressure might accelerate the securing of a labor con-tract.The Employer's contentions fail to consider theproviso to Section 8(b)(7)(C) which allows informa-tional picketing, unless an effect is to induce a stop-page in pickup, delivery, or transport of any goods, orin performance of any services. The Clerks picketedthe Employer's entrances from September 28, 1969, toMarch 26, 1970, and there is no evidence that thispicketing resulted in any stoppages. However, onMarch 10, 1970, the Teamsters began picketing whichdid result in stoppages. The record fails to establishany connection between the picketing of the Clerksand that of the Teamsters. The Employer's apparent1Case 19-CP-138188 NLRB No. 103 HOUSE OF VALUES657contention that the Clerks was under some duty topersuade the Teamsters to cease their stoppages ofdeliveries is without merit?Since no connection was shown between the infor-mational picketing of the Clerks, and the separatepicketing of the Teamsters, we find that the Clerks'picketing did not have the "effect" proscribed by Sec-tion 8(b)(7)(C), and it was therefore legitimate provisopicketing?In view of the above finding, there were no groundsfor direction of an expedited election under Section8(b)(7)(C). Since no demand was made of the Em-ployer for recognition of the Clerks.as representativeof the employees involved, and since the Clerks,which was engaged in informational picketing, dis-claimed any interest in the employees involved, noquestion concerning representation exists, and weshall dismiss the petition.2The Clerks had taken the precautionary measure of notifying the Team-sters that the picketing's purposewas informational and notintended tointerfere with pickups and deliveries3RetailClerks Union Local 324 and Retail ClerksUnionLocal 770 (BarkerBros.),138 NLRB 478.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.